UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4304
BERNARD LEE DODSON, SR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-02-257)

                  Submitted: September 29, 2003

                      Decided: October 10, 2003

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Paul G. Gill, Assis-
tant Federal Public Defender, Richmond, Virginia, for Appellant. Paul
J. McNulty, United States Attorney, Robert E. Trono, Assistant
United States Attorney, Michael J. Elston, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. DODSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bernard Lee Dodson, Sr., appeals his convictions for conspiracy to
distribute and possess with intent to distribute 100 grams or more of
heroin, in violation of 21 U.S.C. § 846 (2000), and possession with
intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1)
(2000). The district court sentenced Dodson to a total imprisonment
term of 360 months and a total supervised release term of eight years.
Finding no reversible error, we affirm.

   Dodson contends that the district court erred in denying his motion
for a judgment of acquittal. We review de novo a district court’s deci-
sion to deny a motion for judgment of acquittal. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). Where, as here, the motion
is based on sufficiency of the evidence, the relevant question is not
whether the court is convinced of guilt beyond a reasonable doubt, but
rather whether the evidence, when viewed in the light most favorable
to the government, was sufficient for a rational trier of fact to have
found the essential elements of the crime beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Stewart, 256 F.3d 231, 250 (4th Cir.) (citing United States v. Burgos,
94 F.3d 849, 862-63 (4th Cir. 1996) (en banc)), cert. denied, 534 U.S.
1049 (2001), and cert. denied, 535 U.S. 977 (2002). To prove a con-
spiracy under 21 U.S.C. § 846, the Government had to establish that:
(1) an agreement to violate the federal drug laws existed between two
or more persons; (2) Dodson knew of the conspiracy; and (3) Dodson
knowingly and voluntarily became a part of the conspiracy. United
States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc). The
offense of possession with the intent to distribute drugs required that
the Government prove beyond a reasonable doubt that Dodson: (1)
knowingly, (2) possessed the drugs, (3) with the intent to distribute
them. Id. at 873. An intent to distribute can be inferred if the amount
of drugs found exceeds an amount associated with personal consump-
                       UNITED STATES v. DODSON                        3
tion. See United States v. Wright, 991 F.2d 1182, 1187 (4th Cir.
1993).

   To prove that Dodson was part of a drug conspiracy, the Govern-
ment presented testimony from several co-conspirators establishing
that Lanaco Roach purchased large amounts of heroin from a sup-
plier. Roach then resold the heroin to several individuals, including
Dodson, in amounts designed for further resale. With regard to Dod-
son’s charge for possession with intent to distribute heroin, co-
conspirator Roach testified that he supplied Dodson with seven grams
of heroin on August 1, 2001. Dodson admits to meeting with Roach
on that day. We find that this evidence was sufficient for a jury to
conclude that Dodson conspired to distribute and possess with intent
to distribute heroin and also that he possessed heroin with intent to
distribute. See United States v. Lamarr, 75 F.3d 964, 973 (4th Cir.
1996).

   Dodson further contends that the district court erred in admitting
certain testimony offered by the Government to explain the lack of
physical evidence because the testimony was irrelevant. Rule 402 of
the Federal Rules of Evidence provides that "[e]vidence which is not
relevant is not admissible." Relevant evidence refers to evidence that
has any tendency to make the existence of any determinative fact
more or less probable than it would be in the absence of that evidence.
Fed. R. Evid. 401; United States v. Van Metre, 150 F.3d 339, 349 (4th
Cir. 1998).

   Because Dodson did not object to the testimony at trial, this claim
is reviewed for plain error. Under the plain error standard, Dodson
must show: (1) there was error; (2) the error was plain; and (3) the
error affected his substantial rights. United States v. Olano, 507 U.S.
725, 732 (1993). Even when these conditions are satisfied, this court
may exercise its discretion to notice the error only if the error "seri-
ously affect[s] the fairness, integrity or public reputation of judicial
proceedings." Id. (internal quotation marks omitted). Our review of
the trial transcript reveals that the only testimony offered by the Gov-
ernment relating to the lack of physical evidence was the investigating
agent’s testimony that he did not search Dodson’s home or any other
location. We conclude that this testimony was relevant to the scope
of the investigation into Dodson’s criminal activities and was there-
4                    UNITED STATES v. DODSON
fore distinguishable from the testimony excluded in United States v.
Hall, 653 F.2d 1002 (5th Cir. 1981), which Dodson relies on in sup-
port of his argument.

   Accordingly, we affirm Dodson’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED